


Exhibit 10.02




FIRST AMENDMENT
TO THE
OCEANEERING RETIREMENT INVESTMENT PLAN
(As Amended and Restated Effective January 1, 2013)
Pursuant to Section 7.1 of the Oceaneering Retirement Investment Plan (the
“Plan”), Oceaneering International, Inc. hereby amends the Plan effective as of
June 1, 2014 as follows:
1.    The last paragraph of Section 1.33 shall be amended and restated as
follows:
“For purposes of this Section, Hours of Service will be credited for employment
with the following predecessor employers: Oceaneering Canada, Ltd., Nauticos
Corporation; Reflange, Inc., Oceaneering Asset Integrity, Inc.; Grayloc
Products, LLC, ABB Vetco Gray, Frog AGV Systems Inc., and AIRSIS.”
2.    The third paragraph of Section 1.48 shall be amended and restated as
follows:
“In addition, Periods of Service with Oceaneering Canada, Ltd.; Nauticos
Corporation; Reflange, Inc.; Oceaneering Asset Integrity, Inc.; Grayloc
Products, LLC; ABB Vetco Gray; Frog AGV Systems. Inc.; and AIRSIS shall be
recognized for purposes of eligibility, vesting and allocations.”
3.    Section 4.8(a) shall be amended by adding the following to the end
thereof:
“In addition, the Plan may accept rollovers of participant loans of participants
who had a loan from one of the acquired plans of companies listed in the third
paragraph of Section 1.48.”


IN WITNESS WHEREOF, Oceaneering International, Inc. has caused the First
Amendment to the Oceaneering Retirement Investment Plan to be executed by its
duly authorized officers on this 4th day of June, 2014, but to be effective as
of June 1, 2014.
OCEANEERING INTERNATIONAL, INC.


By: /s/ MARVIN J. MIGURA    
Name:    Marvin J. Migura
Title:    Executive Vice President




